Citation Nr: 1144217	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-42 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disability. 

2.  Entitlement to service connection for a bilateral ankle disability. 

3.  Entitlement to service connection for a bilateral knee disability. 

4.  Entitlement to service connection for a low spine disability. 

5.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable evaluation for sleep apnea associated with PTSD.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to August 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a March 2009 rating decision, the RO, in part, denied service connection for a skin disability, a bilateral ankle disability, a bilateral knee disability, and a low spine disability.  In a September 2009 rating decision, the RO granted service connection for sleep apnea and assigned a noncompensable evaluation.  In a November 2010 rating decision, the RO continued the 50 percent evaluation for PTSD.  The Veteran perfected appeals as to all of the issues currently before the Board. 

In August 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

Additionally, in August 2011, the Veteran submitted additional evidence and included a written waiver of agency of original jurisdiction consideration of this evidence in the first instance.  Therefore, the Board may proceed with the issues herein.  See 38 C.F.R. §§ 19.37, 20.1304 (2011). 

The issues of service connection for a skin disability, and increased evaluations for PTSD and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative evidence of record is at least in equipoise regarding whether the Veteran's mild bilateral ankle arthritis is related to his active service.

2.  The probative evidence of record is at least in equipoise regarding whether the Veteran's moderate to severe bilateral knee arthritis is related to his active service.

3.  The probative evidence of record is at least in equipoise regarding whether the Veteran's mild degenerative changes of the lumbar spine are related to his active service.


CONCLUSIONS OF LAW

1.  Bilateral ankle arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

2.  Bilateral knee arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

3.  Degenerative changes of the lumbar spine were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the service connection claims for the ankle, knee, and low spine, the Board notes that in light of the full grant of benefits sought on appeal in this decision, no further notification or assistance is necessary to develop facts pertinent to those particular claims.  To the extent that the Veteran may not have been provided with appropriate notice with respect to those service connection claims, any such error would clearly be harmless as his claims are being granted for reasons explained in greater detail below and the agency of original jurisdiction will remedy any defect when effectuating the award of benefits.

Ankle, Knee, and a Low Spine Disability

The Veteran essentially contends that he has a bilateral ankle disability, a bilateral knee disability, and a low spine disability due to service.  He asserts that during service he carried approximately 100 to 120 pounds of equipment on his back while going out on helicopters and trucks.  He states that the wear and tear on his body resulted in his current joint disabilities. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Arthritis may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. However, this presumption does not apply as arthritis was not demonstrated within one year of service separation.

With respect to Hickson element (1), current disability, the February 2010 VA examination report shows that the Veteran currently has mild ankle arthritis, moderate to severe bilateral knee arthritis, and mild degenerative lumbar spine.  Hickson element (1) is accordingly met for the claim.

With respect to in-service disease, a review of service treatment records, including the examination report at service discharge, does not reveal complaints consistent with, or a diagnosis of, an ankle disability, knee disability, and/or a low spine disability.  Accordingly, Hickson element (2) is not met with respect to disease.

Turning to an in-service injury, the Board notes that the Veteran has asserted that he carried heavy equipment on his back while going out on helicopters and trucks.  Review of the Veteran's service personnel records shows that he was a Field Radio Repairman during service.  In this capacity, it is likely that he would have had to carry heavy equipment on his person.  The Veteran also testified that he self-medicated for his pain and did not seek medical treatment.  The Board notes that the Veteran is competent to give evidence about what he experienced during service, including experiencing joint pain, and finds his contentions in this regard credible.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran had joint pain in during service.  Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, the question presented in this case, i.e., the relationship, if any, between the Veteran's bilateral hearing loss disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

There are two opinions of record.  A January 2010 letter from J.D. Crew, M.D. noted that it was more likely than not that the Veteran's ankle, knee, and spine problems were due to "lifelong wear and tear activity both in the service for 30 years and out of the service."  Dr. Crew added that the Veteran's disabilities were related to his service and working hard in his capacity for a period of time.  He further indicated that these disabilities were chronic and developed over a lengthy period of time without specific incidents accounting for them.  In a May 2010 letter, Dr. Crew, reiterated that it was more likely than not that ankle, knee, and low back problems were related to service. 

VA afforded the Veteran an examination in February 2010 for which the examiner reviewed the claims folder in conjunction with evaluation of the Veteran.  The examiner noted that the Veteran's records did not provide him "with a degree of medical certainty that the service is responsible for his injuries solely.  Certainly, the repetitive trauma of jumping out of a helicopter may plausibly contribute to his symptoms.  However, this was over a short period [of] time, two years in the service, and [he] found no medical evidence in [the Veteran's] chart to suggest that this arthritis that he has would have not occurred with natural progression had he not been in service."  The examiner concluded that it was less likely than not the Veteran's current joint problems were caused solely by his service.  

Based on the evidence of record cited herein, the Board concludes that evidence for and against the claims for service connection for a bilateral ankle disability, a bilateral knee disability, and a low spine disability is at least in approximate balance.  In other words, the Board finds, based on this record that the Veteran's joint disabilities are as likely the result of his service as it is the result of some other factor or factors.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for bilateral ankle disability, a bilateral knee disability, and a low spine disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for bilateral ankle arthritis is granted.    

Service connection for bilateral knee arthritis is granted. 

Service connection for degenerative changes of the lumbar spine is granted. 


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

As to the claim for service connection for a skin disability, the Veteran contends that he has a current skin disability due to service.  He indicated that he developed fungal skin infections during service which never went away.  He testified that he self-medicated and he attempted to get treated when he returned from service but was in essence turned away.  While review of the claims folders shows a current diagnosis of various skin disabilities (tinea pedis and tinea corpuris), service treatment records are negative for any complaints or findings of a skin disability.  However, the records show that the Veteran applied for benefits in July 1970 for skin problems.  The Board notes that the Veteran is competent to state what he experienced during service and the Board finds his statements regarding in-service skin problems are credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Additionally, the Board observes that the Veteran served in the Republic of Vietnam from September 1967 to August 1969 and is therefore entitled to a presumption of exposure to herbicide agents.  As the Veteran has not been afforded a VA examination to determine the current nature and etiology of the claimed skin disability, to include exposure to herbicides in service, he must be provided such an examination on remand.

The Veteran was last afforded a VA examination for his service-connected PTSD in October 2010.   In July 2011, the Veteran submitted multiple lay statements dated in March 2011 from various people with whom he is acquainted indicating that the Veteran's PTSD symptoms had worsened in the last several months.  In particular, there is a letter from a Peer Support Specialist at the VA stated that he was "familiar with the signs and signal which indicate an increase in severity."  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

As to the claim for an increased evaluation for sleep apnea associated with PTSD, the Veteran was provided an examination in August 2009.  The examiner noted that the Veteran's sleep was improved with the use of a CPAP machine.  Sleep related problems included daytime hypersomnolence, snoring, and sleep disruption.  On evaluation, the examiner noted that there were no respiratory abnormalities and chest expansion was normal.  The examiner further noted that the mechanism of upper airway occlusion causing obstructive sleep apnea was not caused by PTSD, but that PTSD with severe nightmares severely aggravated obstructive sleep apnea therapy.  The examiner concluded that obstructive sleep apnea was aggravated by the PTSD; the symptoms of obstructive sleep apnea were the same with or without PTSD.  He added that without PTSD, obstructive sleep apnea would be almost totally controlled, and with PTSD the benefits of the CPAP were lost on at least five nights.  Based on this examination report, the Board notes that it is unclear whether the Veteran would need to use a CPAP machine if he did not have PTSD aggravating his sleep apnea.  On remand, the Veteran should be provided an examination to determine if he would require the use of a CPAP if he did not have PTSD.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current skin disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that any current skin disability is related to the Veteran's active service, to include exposure to herbicides therein.  The examiner should reconcile any opinion with the evidence of record.

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2. Schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and industrial functioning.  The examiner should indicate whether the Veteran's PTSD renders him unemployable.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

3. Schedule the Veteran for an appropriate examination for his sleep apnea.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner is requested to provide an opinion as to approximate baseline level of severity of the Veteran's sleep apnea prior to the onset of aggravation caused by his PTSD. The medical basis for any opinion provided should be cited for the record.  In particular, the examiner should provide an opinion as to whether the Veteran would require the use of a CPAP if did not have PTSD.

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

4.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


